Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 9:21-CV-80532

  LINDSAY LAWSON,

          Plaintiff,

  vs.

  SOUTH COUNTY MENTAL HEALTH CENTER, INC.,

        Defendant.
  ______________________________/

                                               COMPLAINT

          Plaintiff, Lindsay Lawson, brings this action to address the conduct by Defendant, South

  County Mental Health Center, Inc., as follows:

                                   Parties, Jurisdiction, and Venue

          1.      Plaintiff, Lindsay Lawson (“Ms. Lawson”), was and is a resident of Palm

  Beach County, at all times material, and she is sui juris.

          2.      Defendant, South County Mental Health Center, Inc. (“South

  County”), is a for profit mental health facility that operates its business within Palm Beach

  County, Florida, and it is sui juris.

          3.      This Court has original jurisdiction over Ms. Lawson’s claims that arise under

  federal law pursuant to 28 U.S.C. §1331 and supplemental / pendent jurisdiction over her related

  state law claim(s) pursuant to 28 U.S.C. §1367.

          4.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because South County is located

  within this District and because most of the actions complained of occurred within this District.


                                                     1

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 12




                                          Background Facts

         5.      Ms. Lawson began working for South County as a Registered Nurse (“RN”),

  beginning on or about October 29, 2018.

         6.      Ms. Lawson was otherwise qualified to work as an RN at South County; she passed

  all background investigations, possessed all required certifications, and had all necessary education,

  training, and experience to work at South County in the RN position for which she was hired.

         7.      Ms. Lawson underwent a pre-employment toxicology screening, and passed.

         8.      Ms. Lawson is further authorized by the State of Florida to work as a Registered

  Nurse, without restriction.

         9.      Ms. Lawson thereafter maintained a stellar work history with South County; she

  received no adverse employment actions, received no discipline, and was not the subject of any

  adverse employment actions until on/after May 7, 2019.

         10.     South County has at all times material employed 50 or more employees within 75

  miles of the location at which Ms. Lawson worked.

         11.     South County is responsible for the actions of its agents and employees acting within

  the course and scope of their employment and/or whose actions South County ratified through its

  actions and/or inactions.

         12.     Ms. Lawson learned that her father had been diagnosed with malignant cancer on

  May 6, 2019.

         13.     Ms. Lawson worked her scheduled shift for South County the following day, on

  May 7, 2019.

         14.     During that May 7, 2019 shift, Ms. Lawson became overcome by emotions and

  sunk/sat down on the floor against the wall at about 11:00 a.m., once the gravity of the situation
                                                    2

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 12




  involving her father hit her.

         15.     Another nurse attended to Ms. Lawson and took her vitals, which were all within

  normal limits, such that Ms. Lawson did not receive any first aid or medical attention.

         16.     Ms. Lawson was uninjured, and actually stayed in her assigned unit to complete the

  documentation in each necessary patient’s chart before going to the human resources department.

         17.     South County nonetheless accused Ms. Lawson of falling at work, triggering a work-

  injury scenario in which she was advised to leave the facility to be subjected to a toxicology screen.

         18.     Furthermore, Ms. Lawson was instructed that she would be placed on FMLA.

         19.     Although South County utilizes surveillance cameras within its facility, it failed to

  check them to verify whether Ms. Lawson fell or whether – as she informed her employer – she

  simply sunk down once overcome with emotion (which would not implicate a work accident

  covered by Chapter 440, Florida Statutes) and had not fallen.

         20.     Ms. Lawson requested that the surveillance footage be reviewed, but South County

  refused and maintained its directive that Ms. Lawson undergo a toxicology screen.

         21.     Prior to leaving the facility, Ms. Lawson informed Mr. Wims, an employee of South

  County, of her prescription regimen by text message, due to the fact that a prescription medication

  would appear on the toxicology report.

         22.     Mr. Wims thereafter shared that confidential information with others at South

  County – including persons who had no need to know of her medical condition(s) or the

  medication(s) she took for same – without express or implied authorization from Ms. Lawson.

         23.     Mr. Wims was at all times acting within the course and scope of his employment

  with South County.

         24.     The toxicology screen reported to South County identified the prescription
                                                    3

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 12




  medication that Ms. Lawson disclosed on May 7, 2019, as expected.

          25.      The medication prescribed to Ms. Lawson is for a physical or mental condition that

  either substantially limits one or more major life activities or is of a type that she was regarded as

  having a physical or mental condition that South County “regarded” as substantially limiting one

  or more major life activities of Ms. Lawson.

          26.      South County then informed Ms. Lawson that she was required to bring in the

  actual prescription bottles that contain her medication(s).

          27.      South County does not require that its other employees who either are not disabled

  or are not “regarded as” disabled provide their prescription medication bottles for inspection by

  its human resources department.

          28.      Ms. Lawson provided South County with prescription history from the pharmacy

  at which she filled her prescription(s) that identified her medication(s).1

          29.      Ms. Lawson explained that she did not maintain the actual prescription bottles in

  which the medication(s) came in because she places the medication(s) into pill dispensers for the

  sake of organization.

          30.      Upon learning of the nature of the medication(s) taken by Ms. Lawson and the

  conditions for which she takes the medication(s), South County began to immediately take adverse

  employment actions against her by presupposing that she has or was abusing her prescription

  medication(s).

          31.      These adverse employment actions included the issuance of several warnings to Ms.



  1      Due to the nature of the medication(s) at issue and the condition(s) at issue, as well as Ms. Lawson’s
  work as a Registered Nurse, the specific information is not being provided due to the potential adverse
  consequences for her.
                                                       4

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 12




  Lawson because of the nature of medication(s) that Ms. Lawson was prescribed, and the

  condition(s) for which the medication(s) address.

          32.     The adverse actions also included broadcasting the medication(s) that Ms. Lawson

  was prescribed to her co-workers unnecessarily, subjecting Ms. Lawson to unnecessary ridicule,

  scorn, and humiliation.

          33.     Ms. Lawson maintained privacy with regard to her medical condition(s) and

  medication regimen at all times material.

          34.     All conditions precedent have been performed by Ms. Lawson, occurred, or waived

  by South County.

          35.     Ms. Lawson retained the undersigned counsel and agreed to pay her counsel a

  reasonable fee for all services rendered.

                               COUNT I –DISABILITY DISCRIMINATION
                                IN VIOLATION OF TITLE I OF THE ADA

          Plaintiff, Lindsay Lawson, reincorporates and re-alleges all preceding paragraphs as though

  set forth fully herein and further alleges as follows:

          36.     The Americans with Disabilities Act of 1990, see 42.U.S.C. §12101, et seq., as well as

  the 2009 amendments thereto (“ADA”), prohibit employers from discriminating against qualified

  individuals because of an actual or perceived disability “in regard to job application procedures,

  the hiring, advancement, or discharge of employees, employee compensation, job training, and

  other terms, conditions, and privileges of employment.” 42 U.S.C. §12112.

          37.     Title I of the ADA prohibits discrimination by an employer against “a qualified

  individual on the basis of disability.” 42 U.S.C. § 12112(a).




                                                      5

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 12




          38.    South County was at all times material an “employer”, as the term is defined by the

  ADA.

          39.    The ADA defines “disability” as “(A) a physical or mental impairment that

  substantially limits one or more major life activities of [an] individual; ... or (C) being regarded as

  having such an impairment.” 42 U.S.C. § 12102(1).

          40.    Ms. Lawson has, nonetheless, always been a qualified individual and able to

  perform the essential functions of her job – either with or without a reasonable accommodation.

          41.    Ms. Lawson has an impairment that substantially limits one or more major life

  activities.

          42.    South County “regarded” Ms. Lawson as disabled as a result of its considering her

  to have an impairment that substantially limits one or more major life activities.

          43.    South County was a “covered entity” that discriminated against Ms. Lawson “on

  account of” her (perceived) disability and/or “on account of” her actual disability.

          44.    South County improperly subjected Ms. Lawson to ridicule and harassment in her

  work because she had or because of her disability and/or because it regarded her as having a

  disability upon learning of her medication regimen.

          45.    South County’s practice of requiring Ms. Lawson to disclose her medication

  regimen – and to provide the actual prescription bottles – has the effect of discriminating against

  person with disabilities by requiring the disclosure of protected health information when there was

  no adverse impact on her job performance.

          46.    South County’s acts of omission and/or of commission violated the ADA, which

  prohibits discrimination against persons who are disabled, who have a record of disability, or who

  are regarded as disabled.
                                                    6

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 12




          47.     As a direct and proximate result of South County’s intentional discrimination as

  described above, Ms. Lawson suffered economic losses, including the loss of wages and benefits,

  seniority, pension, vacation and sick leave benefits. In addition, her reputation was harmed and

  she suffered mental anguish as a direct and proximate result of South County’s conduct.

          48.     South County’s actions have caused and will continue to cause Ms. Lawson to suffer

  damages for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary

  losses, all in an amount to be established at trial.

          49.     South County’s actions were undertaken intentionally, willfully, and maliciously

  with respect to, or with reckless disregard for, Ms. Lawson’s federally protected rights, and she is

  therefore entitled to punitive damages

          WHEREFORE Plaintiff, Lindsay Lawson, demand the entry of a judgment in her favor

  and against Defendant, South County Mental Health Center, Inc., after trial by jury, for

  compensatory damages, including for damages to her reputation, emotional distress damages,

  mental anguish, to be placed in the position she would be in, but for the unlawful discrimination,

  through either reinstatement or lost past and future wages and employment-related benefits, the

  grant of injunctive relief prohibiting the South County Mental Health Center, Inc., from

  discriminating against her, punitive damages, her attorneys’ fees, costs, and all interest allowed by

  law, and such other relief as the Court deems just and proper.

                            COUNT II – UNLAWFUL DISCLOSURES
                            IN VIOLATION OF TITLE I OF THE ADA

          Plaintiff, Lindsay Lawson, reincorporates and re-alleges paragraphs 1 through 35 as though

  set forth fully herein and further alleges as follows:

          50.     The Americans with Disabilities Act of 1990, see 42.U.S.C. §12101, et seq., as well as

                                                     7

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 12




  the 2009 amendments thereto (“ADA”), prohibit employers from discriminating against qualified

  individuals because of an actual or perceived disability “in regard to job application procedures,

  the hiring, advancement, or discharge of employees, employee compensation, job training, and

  other terms, conditions, and privileges of employment.” 42 U.S.C. §12112.

          51.    Title I of the ADA prohibits discrimination by an employer against “a qualified

  individual on the basis of disability.” 42 U.S.C. § 12112(a).

          52.    South County was at all times material an “employer”, as the term is defined by the

  ADA.

          53.    The ADA defines “disability” as “(A) a physical or mental impairment that

  substantially limits one or more major life activities of [an] individual; ... or (C) being regarded as

  having such an impairment.” 42 U.S.C. § 12102(1).

          54.    Ms. Lawson has, nonetheless, always been a qualified individual and able to

  perform the essential functions of her job – either with or without a reasonable accommodation.

          55.    Ms. Lawson has an impairment that substantially limits one or more major life

  activities.

          56.    South County “regarded” Ms. Lawson as disabled as a result of its considering her

  to have a mental impairment that substantially limits one or more major life activities.

          57.    South County engaged in unlawful disclosure of Ms. Lawson’s confidential medical

  information in violation of the ADA, 42 U.S.C. §12112(4)(C) by disclosing her medication(s) and

  thus the nature of her medical condition(s) to others and without necessity, justification, or Ms.

  Lawson’s consent.

          58.    South County’s unauthorized disclosure(s) have caused and will continue to cause

  Ms. Lawson to suffer damages for emotional distress, mental anguish, loss of enjoyment of life,
                                                    8

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 12




  and other non-pecuniary losses, all in an amount to be established at trial.

          59.     South County’s unauthorized disclosure(s) was/were undertaken intentionally,

  willfully, and maliciously with respect to, or with reckless disregard for, Ms. Lawson’s federally

  protected rights, and she is therefore entitled to punitive damages.

          WHEREFORE Plaintiff, Lindsay Lawson, demand the entry of a judgment in her favor

  and against Defendant, South County Mental Health Center, Inc., after trial by jury, for

  compensatory damages, including for damages to her reputation, emotional distress damages,

  mental anguish, the grant of injunctive relief prohibiting South County Mental Health Center,

  Inc., from any further disclosures, punitive damages, her attorneys’ fees, costs, and all interest

  allowed by law, and such other relief as the Court deems just and proper.

                               COUNT III – VIOLATION OF FRCA

          Plaintiff, Lindsay Lawson, reincorporates and re-alleges paragraphs 1 through 35 as though

  set forth fully herein and further alleges as follows:

          60.     The Florida Civil Rights Act of 1992, Fla. Stat. §760.10, et seq., prohibits employers

  from discriminating against qualified individuals because of a disability or handicap “in the areas

  of education, employment, housing, or public accommodations”.

          61.     South County was at all times material an “employer”, as the term is defined by the

  FCRA.

          62.     Ms. Lawson has, nonetheless, always been a qualified individual and able to

  perform the essential functions of her job – either with or without a reasonable accommodation.

          63.     Ms. Lawson has an impairment that substantially limits one or more major life

  activities.

          64.     South County “regarded” Ms. Lawson as disabled as a result of its considering her
                                                     9

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 10 of 12




  to have an impairment that substantially limits one or more major life activities.

          65.     South County was a “covered entity” that discriminated against Ms. Lawson “on

  account of” her (perceived) disability and/or “on account of” her actual disability.

          66.     South County never performed any study, analysis, or determined whether it could

  accommodate any perceived or actual disability of Ms. Lawson.

          67.     South County improperly subjected Ms. Lawson to ridicule and harassment in her

  work because she had or because it regarded her as having a disability.

          68.     South County’s acts of omission and/or of commission violated the FCRA, which

  prohibits discrimination against persons who are disabled, who have a record of disability, or who

  are regarded as disabled.

          69.     As a direct and proximate result of South County’s intentional discrimination as

  described above, Ms. Lawson suffered economic losses, including the loss of wages and benefits,

  seniority, pension, vacation and sick leave benefits. In addition, her reputation was harmed and

  she suffered mental anguish as a direct and proximate result of South County’s conduct.

          70.     South County’s actions have caused and will continue to cause Ms. Lawson to suffer

  damages for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary

  losses, all in an amount to be established at trial.

          71.     South County’s actions were undertaken intentionally, willfully, and maliciously

  with respect to, or with reckless disregard for, Ms. Lawson’s federally protected rights, and she is

  therefore entitled to punitive damages

          WHEREFORE Plaintiff, Lindsay Lawson, demand the entry of a judgment in her favor

  and against Defendant, South County Mental Health Center, Inc., after trial by jury, for

  compensatory damages, including for damages to her reputation, emotional distress damages,
                                                     10

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 11 of 12




  mental anguish, to be placed in the position she would be in, but for the unlawful discrimination,

  through either reinstatement or lost past and future wages and employment-related benefits, the

  grant of injunctive relief prohibiting the South County Mental Health Center, Inc., from

  discriminating against her, punitive damages, her attorneys’ fees, costs, and all interest allowed by

  law, and such other relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff, Lindsay Lawson, demands a trial by jury of all issues so triable.

         Respectfully submitted this 10th day of March 2021.

                                                s/Brian H. Pollock, Esq.
                                                Brian H. Pollock, Esq.
                                                Fla. Bar No. 174742
                                                brian@fairlawattorney.com
                                                FAIRLAW FIRM
                                                7300 N. Kendall Drive
                                                Suite 450
                                                Miami, FL 33156
                                                Tel: 305.230.4884
                                                Counsel for Plaintiff




                                                   11

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 9:21-cv-80532-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 12 of 12




                                  DEMAND FOR JURY TRIAL
        Plaintiff, Alfred Munoz, demands a trial by jury of all issues so triable.


        Dated this 5th day of March, 2018.

                                               Respectfully Submitted,

                                               FAIRLAW FIRM
                                               7300 N. Kendall Drive
                                               Suite 450
                                               Miami, FL 33156
                                               Tel: 305.230.4884
                                               Fax: 305.230.4844

                                               s/Brian H. Pollock, Esq.
                                               Brian H. Pollock, Esq.
                                               Fla. Bar No. 174742
                                               brian@fairlawattorney.com

                                                       and

                                               GALBUT WALTERS & ASSOCIATES, LLP
                                               4770 Biscayne Blvd.
                                               Suite 1400
                                               Miami, FL 33137
                                               Tel: (305) 672-3100
                                               Fax: (305) 531-6987
                                               s/ Michael Joseph, Esq.
                                               Michael Joseph, Esq.
                                               Fla. Bar No.: 0086776
                                               mjoseph@galbutwalters.com




                                                  12

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
